UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 10, 2011 Vail Resorts, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-09614 51-0291762 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 390 Interlocken Crescent Broomfield, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (303) 404-1800 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting materials pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On March 10, 2011, Vail Resorts, Inc. issued a press release announcing its results for the three and six months ended January 31, 2011.A copy of the press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. The information furnished pursuant to this Item 2.02, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and will not be incorporated by reference into any registration statement filed under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. A list of exhibits furnished herewith is contained on the Exhibit Index which immediately precedes such exhibits and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Vail Resorts, Inc. Date: March 10, 2011 By: /S/ JEFFREY W. JONES Jeffrey W. Jones Co-President and Chief Financial Officer (Duly Authorized Officer) EXHIBIT INDEX Exhibit No. Description Press Release, datedMarch 10, 2011, announcing fiscal 2011 second quarter results.
